Citation Nr: 1826076	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a service-connected cyst on the right upper head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to June 2004.  He also served in the Army National Guard of Alabama beginning in November 1981, to include on a period of initial active duty for training from March 1982 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision. The September 2005 rating decision granted service connection for a cyst of the right upper head and assigned an initial noncompensable rating, effective June 28, 2004.  The Veteran appealed.

In February 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (AVLJ) at the RO regarding several issues.  A transcript of that hearing is of record.  In a June 2010 decision, the AVLJ remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In a May 2011 rating decision, the AMC increased the rating for the cyst of the right upper head from 0 to 10 percent, effective November 8, 2010.  The AMC otherwise continued to deny the claim in a May 2011 Supplemental Statement of the Case (SSOC) and returned this matter to the Board.

Although the AMC granted a higher rating for the cyst of the right upper head, inasmuch as higher ratings for this disability were available, both before and after November 8, 2010, the Veteran is again presumed to seek the maximum available benefit for a disability, and the claim for a higher rating remained viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2011 decision, the AVLJ who conducted the 2010 hearing granted an initial 30 percent rating for the cyst on the right upper head.  In September 2011, the RO implemented the 30 percent award, effective June 28, 2004.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential error in his case relating to the duties of the AVLJ who conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that he wished to have the August 2011 Board decision vacated and a new one issued in its place after a new hearing was conducted.  He further requested that the new hearing be conducted via video-conference before a VLJ at the RO.

In June 2014, in accordance with the Veteran's request, the Board vacated that portion of its August 2011 decision partially granting a higher initial rating for the cyst of the right upper head, but left the remainder of the August 2011 Board decision undisturbed.

Thereafter, in January 2015, the Veteran testified during a Board video-conference hearing before a VLJ concerning the issue of a higher initial rating for the cyst of the right upper head.  A transcript of that hearing is of record.  

In an April 2015 decision, the VLJ who conducted the 2015 hearing reinstated the 30 percent rating for the service-connected cyst on the right upper head, and remanded the matter of a rating in excess of 30 percent for a cyst on the right upper head.  

In May 2017, the Board notified the Veteran that the AVLJ who had conducted the 2010 hearing had retired.  The Veteran was provided another opportunity for a hearing.  In June 2017, the Veteran notified VA that he wished to have another hearing before the Board.

In July 2017, the Board remanded the claim of entitlement to an increased evaluation of the cyst of the right upper head for a hearing before the Board.  In September 2017, the Veteran testified before a VLJ at a hearing conducted at Montgomery, Alabama RO.  The Veteran testified regarding several issues, to include the claim for an increased evaluation for a cyst of the right upper head.  A copy of the transcript has been associated with the record.  The other issues on appeal were addressed in a January 2018 Board remand.

Thereafter, the Veteran was notified in a March 1, 2018 letter that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  A VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The March 2018 letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing.  To date, the Veteran has not responded.  Therefore, in accordance with Arneson, an additional hearing is not needed for issuances of this panel decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to the Board's adjudication of this case.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, remand may be required if the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

At the 2017 Board hearing, the Veteran asserted that his service-connected cyst of the right upper head was now causing headaches and was tender.  Thus, the Veteran alleges that the condition has progressed and/or worsened as demonstrated by additional symptoms.  Although a February 2018 VA examination was conducted, the examiner did not address whether any headaches were related to the Veteran's service-connected disability.  Additionally, the examination report indicates that the Veteran was unable to specify any problems to related to the cyst and found that the cyst was not tender; thus there is conflicting information of record.  The Veteran is notified that he must fully report all symptoms he alleges are related to the service-connected cyst of the right upper head.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cyst on the right upper head.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The relevant Disability Benefits Questionnaire must be utilized.  Additionally, the examiner must determine if it is at least as likely as not (a 50% or greater probability) that the service-connected disability causes or aggravates any headache disorder.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________		____________________________
      JACQUELINE E. MONROE		             J. SCHULMAN
            Veterans Law Judge		    Acting Veterans Law Judge
      Board of Veterans' Appeals		    Board of Veterans' Appeals




  ___________________________________________
K. MILLIKAN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

